EXHIBIT AMENDMENT NO. 2 OF CERTIFICATE OF DESIGNATIONS, PREFERENCES, RIGHTS AND LIMITATIONS (SERIES C CONVERTIBLE PREFERRED STOCK) First: The Board of Directors of National Lampoon, Inc., a Delaware corporation (the “Corporation”), duly adopted resolutions setting forth the proposed amendment to the Certificate of Designations, Preferences, Rights and Limitations (Series C Convertible Preferred Stock) of said Corporation, declaring said amendment to be in the best interests of the Corporation and its stockholders.The resolutions setting forth the proposed amendment are substantially as follows: NOW, THEREFORE, BE IT RESOLVED, NOW, that the Certificate of Designations, Preferences, Rights and Limitations (Series C Convertible Preferred Stock) of the Corporation is hereby amended by striking out Section 4 thereof and by substituting in lieu of said section the following new Section 4, as follows: Section 4.
